Case 2:19-cv-05029-AB Document 77-2 Filed 08/19/21 Page 1 of 3




     Exhibit A
8/18/2021               Case 2:19-cv-05029-AB Document     77-2
                                                   Mail - Seth     Filed
                                                               Carson       08/19/21 Page 2 of 3
                                                                      - Outlook



       Patricia McNulty v. The Middle East Forum, et al.
       Seth Carson <seth@dereksmithlaw.com>
       Tue 3/16/2021 10:51 PM
       To: Sidney Gold <sgold@discrimlaw.net>; Leigh Ann Benson <lbenson@cozen.com>; Cavalier, Jonathan
       <jcavalier@cozen.com>


            1 attachments (155 KB)
       Plaintiff's Responses to Request for Admissions - January 27 2021.pdf;


       Counsel,

       The attached Responses to Defendant, Greg Roman's First Request for
       Admissions are provided. Please confirm that you will accept receipt of the
       attached document via email.

       As you are well aware, Defendant, Greg Roman failed to serve the attached
       Request for Admissions in accordance with the Federal Rules of Civil
       Procedure and thus the attached Responses are provided the same day they
       were received, which was today when it was attached to the improper motion
       to dismiss.

       I would suggest that you withdraw the motion filed today as it demonstrates a
       waste of the Court's and parties' resources including time and money. Request
       for Admissions must be served in accordance with Rule 36. Plaintiff did not
       even know Defendant, Greg Roman had prepared request for admissions until
       today. The rules are clear that service by electronic means can only be affected
       upon express written consent, and this "requires that consent “be express, and
       cannot be implied from conduct.”

       As you know the Requests for Admissions from Defendant, Greg Roman was
       not mailed to my attention of office. They were not left here for me.
       Apparently, they were emailed only, without any confirmation that the email
       was ever received. Moreover, you did not send a follow-up email after or
       around the thirty-day mark from the time the email was purportedly sent to
       check on the Requests.

       Still, in a good faith attempt to provide prompt responses to Defendant, Greg
       Roman's First Request for Admissions, I have completed and attached the
       same to this email.
https://outlook.office.com/mail/sentitems/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAIkm26mWdjxJtwPkbF2sVwg%… 1/2
8/18/2021                 Case 2:19-cv-05029-AB Document     77-2
                                                     Mail - Seth     Filed
                                                                 Carson       08/19/21 Page 3 of 3
                                                                        - Outlook




       Seth D. Carson, Esq.
       *Admitted PA


       DEREK SMITH LAW GROUP, PLLC
       Employment Lawyers Representing Employees Exclusively
       Toll Free No. (800) 807-2209 | 1835 Market Street, Suite 2950 | Philadelphia, PA 19103
       Tel: (215) 391-4790 | Fax: (215) 893-5288 | Email: seth@dereksmithlaw.com
       www.discriminationandsexualharassmentlawyers.com
       New York | New Jersey | Philadelphia | Miami | Los Angeles




       *The information contained in this transmission is privileged and confidential information intended only for the use of the individual or entity named

       above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this

       communication is strictly prohibited. If you have received this transmission in error, do not read it. Please immediately reply to the sender that you have
       received this communication in error and then delete it. Thank you. If you are a client of this firm and this email is directed to you, please do not forward

       to any other party, or you could be waiving the attorney-client privilege. Settlement Communication Notice: If this communication pertains to a settlement

       in any case, all settlement agreements are subject to final client approval and signature by all parties. Any cases and business handled in California are

       handled exclusively through the distinct entity, Derek Smith Law Group, LLP.




https://outlook.office.com/mail/sentitems/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAIkm26mWdjxJtwPkbF2sVwg%… 2/2
